242 S.W.3d 371 (2007)
Stuart SLAVIN and Daniel Lieberman, Plaintiffs/Appellants,
v.
Donald RASCH, David J. Harter, Diane Harter, Pacific Indemnity Co. and Chubb & Son, Inc., Defendants/Respondents.
No. ED 89048.
Missouri Court of Appeals, Eastern District, Division Four.
October 9, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Application for Transfer to Denied January 22, 2008.
Duane L. Coleman, Saint Louis, MO, for Plaintiffs/Appellants.
Lawrence C. Friedman, Danielle T. Uy, St. Louis, MO, for Defendants/Respondents Dr. and Mrs. David J. Harter.
James W. Childress, Joseph V. Lesinski, St. Louis, MO, for Defendants/Respondents Pacific Indemnity Co. and Chubb and Son Inc.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Stuart Slavin and Daniel Lieberman appeal from the trial court's summary judgment in favor of David J. and Diane Harter, Pacific Indemnity Co. and Chubb & Son, Inc. (Respondents). We have reviewed the briefs of the parties and the record on appeal and conclude that Respondents were entitled to judgment as a matter of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).